Citation Nr: 9928009	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.   91-37 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for schizophrenia, 
currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and R.C.M.


ATTORNEY FOR THE BOARD

R. Cain, Associate Counsel

INTRODUCTION

The appellant had active service from October 1967 to October 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1989 rating decision by the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which confirmed a 30 percent 
evaluation for the appellant's schizophrenia.  The Board 
remanded this case in November 1995 for additional 
development. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim for an increased evaluation has been 
developed.

2.  Schizophrenia that is manifested primarily by difficulty 
sleeping, referential ideas and blunted affect.

3.  Schizophrenia results in occupational and social 
impairment with reduced reliability and productivity due to 
symptoms such as considerable flattened affect; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

4.  Schizophrenia results in considerable social and 
industrial impairment.


CONCLUSION OF LAW

The criteria for an increased rating for schizophrenia to 50 
percent have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
1991); 38 C.F.R. Part 4, Diagnostic Code 9204 (1996- 1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the appellant's 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, he has presented a claim, which is 
plausible.  See Proscelle v. Derwinski, 2 Vet. App. 629, 631 
(1992).  Furthermore, the appellant has undergone a VA 
compensation and pension examinations, VA outpatient care, 
and private medical treatment for his schizophrenia. Those 
records do not reveal additional sources of relevant 
information that may be available concerning the present 
claim.  The Board accordingly finds the duty to assist him, 
mandated by 38 U.S.C.A. § 5107, has been satisfied.

The Board must determine whether the weight of the evidence 
supports the appellant's claims or is in relative equipoise, 
with him prevailing in either event.  However, if the weight 
of the evidence is against his claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b)(West 1991); 38 C.F.R. 
§ 4.3(1998); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (1998).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Historically, the appellant was granted service-connection 
for schizophrenia and given a 50 percent evaluation from 
1972.  In assigning the 50 percent initial evaluation the RO 
utilized a 1972 VA medical record that indicates the 
appellant was admitted to a VA medical center for symptoms of 
anxiousness, insomnia and hallucinations.

An April 1976 VA psychiatric examination report indicates the 
appellant had moderate to moderately severe schizophrenia.  
Subsequently, the RO assigned him a 30 percent evaluation for 
his schizophrenia.  A March 1979 VA psychiatric examination 
report indicates the appellant had moderately severe to 
severe schizophrenia.  He was assigned a 50 percent 
evaluation for his schizophrenia in 1979.  A July 1984 
psychiatric examination report indicates that the 
schizophrenia was in partial remission, and the rating was 
reduced to 30 percent.

VA interim summaries from 1987 to 1990 were completed by the 
fee- basis physician.  These indicate the appellant had 
depressed affect and flight of ideas.  He needed to continue 
treatment for an indefinite period of time. 

The appellant had a hearing at the RO in January 1991.  He 
testified that he lived with his parents and sister.  He was 
taking medication for his schizophrenia.  After service, he 
was only employed for 3 to 4 months.  He tried in the past to 
seek employment, but was not able to work.  He did not like 
to be around people.  He had on- going conflict with his 
neighbors that once required police intervention. 

His friend R.C.M. testified at the hearing that the appellant 
did not get along with his neighbors.  His father had a 
store, but the appellant did not work at the store.  Because 
of his personality, his father has lost customers.

A November 1992 VA interim summary completed by the fee- 
basis physician indicates the appellant needed supervision at 
all times and needed treatment for an indefinite amount of 
time.  

A VA examination in December 1992 indicates the appellant 
complained of being withdrawn at home, having unbearable 
anxiety, little capacity to socialize and nightmares.  Upon 
examination, he had poverty of thought.  His responses to 
questions were very brief and poorly elaborated.  He was 
restless.  He was not overtly homicidal or suicidal.  His 
affect was constricted.  His memory was preserved, but poor 
for details.  There was social isolation and withdrawal.  
There were some referential ideas.  He was not overtly 
delusional.  He was not actively hallucinating.  He was fully 
oriented.  His memory was poor for details.  His intellectual 
functioning was slow.  His judgment was fair to poor.  His 
insight was nil.  He had schizophrenia residual type.  His 
level of functioning was poor.

VA social and industrial surveys were performed in April 1996 
and February 1998.  The surveys indicate that the appellant 
lived at home with his parents and sister.  He had not worked 
since 1970.  He was physically aggressive with his sister and 
verbally aggressive with his parents.  He had difficulty 
maintaining a conversation.  He spent the day watching 
television.  He went to church 4 or 5 times a week.  
Sometimes, he drove his car to church.  He did not socialize 
with his neighbors, and his interactions with them were very 
limited.  Most household chores were done by his parents.

A February 1996 VA examination report indicates that the 
appellant had not undergone psychiatric hospitalization for 
the past 10 years.  He complained of difficulty sleeping.  
Upon examination, he looked somewhat retarded and blunted.  
He was in contact.  There was some poverty of thought.  His 
conversation was coherent and relevant.  He had referential 
ideas, but they were not considered delusional.  He was not 
actively hallucinating.  He was oriented in three spheres.  
His memory was grossly preserved.  He did not have overt 
depressive signs or suicidal rumination.  His judgment was 
fair.  The diagnosis was schizophrenia.  He had a GAF of 60.

The severity of the appellant's service connected 
schizophrenia is assessed for VA compensation purposes by 
application of the criteria set forth in Diagnostic Code 9204 
of the VA Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4.  In November 1996, new regulations were 
issued with respect to the criteria to be considered in 
schizophrenia cases.  The RO has considered this claim under 
the old rating criteria (under a July 1989 rating decision) 
and the new criteria (under the July 1998 Supplemental 
Statement of the Case), and the Board will do likewise. 
"[W]here the law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant should... apply unless Congress 
provided otherwise or permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary did so."  Karnas 
v. Derwinski, 1 Vet. App. 308,313 (1991).  Pursuant to 
Karnas, the Board finds that the appellant is entitled to 
have his claim reviewed under the regulations in effect both 
prior to and after November 1996.

Under the current regulations in effect, the appellant is 
currently in receipt of a 30 percent rating which is 
warranted when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood; anxiety; suspiciousness; panic attack (weekly 
or less often); chronic sleep impairment; and mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent rating would require occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating would require occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation, obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; and inability to establish and 
maintain effective relationships.  

Under the criteria in effect prior to November 7, 1996, a 30 
percent evaluation required definite impairment in social and 
industrial adaptability.  A 50 percent evaluation required 
considerable impairment of social and industrial 
adaptability.  A 70 percent evaluation required severe 
impairment of social and industrial adaptability.

Although the Board must consider the whole record, 38 C.F.R. 
§ 4.2 (1998), where entitlement to compensation has already 
been established and an increase in disability rating is at 
issue, the present level of disability is of primary concern.  
Therefore, those documents created in proximity to the recent 
claim are the most probative in determining the current 
extent of impairment.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The Board concludes that the appellant is entitled to a 50 
percent evaluation for his schizophrenia, but no higher, 
based upon the old and new criteria.  Under the old criteria, 
he is entitled to a 50 percent rating if there is 
considerably impairment of social and industrial 
adaptability.  The evidence of record indicates that the 
appellant's ability to establish favorable relationships with 
people is considerably impaired.  He has limited 
relationships with neighbors.  He has difficulty in his 
relationships with his family members, behaving aggressively 
with his sister and his parents.  He has ideas of reference, 
poverty of thought and fair judgment. 

On the other hand, the appellant is not entitled to a 70 
percent evaluation under the old criteria.  He is fully 
oriented, is in contact, is coherent and relevant in his 
conversation and does not exhibit active psychotic symptoms.  
Also, the most recent assessment was of no more than moderate 
symptoms.

The Board also does not find that the appellant is entitled 
to a 70 percent evaluation for schizophrenia under the 
current rating criteria because he does not have occupational 
and social impairment with deficiencies in most areas.  As 
indicated above, his GAF score indicates that his 
schizophrenia only poses moderate difficulty in social, 
occupational, and school functioning.  Further, his last VA 
examination indicated that he was fully oriented, in good 
contact, not actively psychotic and coherent and relevant in 
his conversation. 

In view of the foregoing, the Board must conclude that the 
preponderance of the evidence supports an increased rating to 
50 percent, but no higher, for schizophrenia.  38 U.S.C.A. 
§ 5107(b) (West 1991); 38 C.F.R. § 4.3 (1998).


ORDER

An increased rating to 50 percent is granted for 
schizophrenia, subject to the criteria that govern the 
payment of monetary awards.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

